DISSENTING OPINION
HAMMERMAN, Member,
February 21, 1980— The recommendation of the hearing committee was unanimous that respondent be publicly censured by this honorable court, without probation. *783The majority states that the examination of this case bi' the hearing committee was extremely extensive on the charges which were the subject of these proceedings. The majority also submits that respondent did admit most of the material allegations in the petition for discipline. The majority, however, feels that to publicly censure this lawyer, whose marital situation has been satisfactorily resolved, would unnecessarily exacerbate his personal life at this time. The majority, therefore, recommends private reprimand before the board.
I feel that the preparation and filing of a false and fraudulent complaint in divorce, in which respondent was plaintiff against his wife, in a county in which he knew she was not residing, in order to propitiate the complainant, Ms. [A], was of serious consequence. In addition, respondent used his position as a lawyer to persuade a notary public to notarize the complaint, which was not completely filled in, in order to Conceal his criminal act. Because of his involvement of an innocent party who relied on his office as a lawyer, I believe he merits public censure. See In re Anonymous No. 5 D.B. 76, 10 D. & C. 3d 16 (1978).
I, therefore, respectfully submit that I cannot endorse the majority conclusion that such abuse of the law by any attorney merits any lesser discipline than public censure.
Messrs. Harrington and Henry concur.
ORDER
HENRY, Chairman,
And now, January 18, 1980, the recommendation of hearing committee [ ] dated November 5, 1979, is rejected; and it is or*784dered and decreed, that the said respondent of [ ] County, be subjected to private reprimand by the Discipbnary Board of the Supreme Court of Pennsylvania as provided in Rule 204(5) of the Pennsylvania Rules of Disciplinary Enforcement at the next session of this board.